06/29/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: OP 22-0285



                                   No. OP 22-0285


MICHAEL BRADLEY BURTON,

             Petitioner,

      v.

CAPTAIN TOM SEIFERT, Captain,

             Respondent.


                             GRANT OF EXTENSION


      Upon consideration of Respondent’s motion for a 30-day extension of time,

and good cause appearing therefor, Respondent is granted an extension of time to

and including August 1, 2022, within which to prepare, serve, and file its response

to the petition for a writ of habeas corpus.




RB                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              June 29 2022